Judgment, Supreme Court, Bronx County (Daniel J. Sullivan, J.), rendered June 7, 1993, convicting defendant, after his guilty plea, of four counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to four concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s claims that the court’s comments concerning his drug addiction ripened into a promise that he would be put in a drug program upon incarceration, and that he was not properly allocuted before entering his pleas of guilty, are unpreserved for appellate review (People v Pellegrino, 60 NY2d 636), and we decline to review them in the interest of justice. Were we to review, we would find them to be without merit. The record indicates that defendant was properly allocuted and was told, inter alia, that by pleading guilty he was giving up his right not to incriminate himself and to establish a defense if he so chose. Additionally, the court’s comments about defendant’s drug addiction were not related to the negotiated plea and sentence. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Williams, JJ.